PER CURIAM
Petitioner appeals a judgment dismissing his petition for post-conviction relief. ORS 138.650. He seeks a delayed appeal, because the counsel appointed to file a notice of appeal from his convictions failed to do so and he was denied constitutionally adequate assistance of counsel. The state concedes that petitioner is entitled to a delayed appeal. Clawson v. Maass, 119 Or App 287, 850 P2d 398 (1993). We accept that concession.
Reversed and remanded with instructions to grant delayed appeal.